Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 recite the limitations "markings corresponding to a plurality of a total number of pages” and “amount of translation being equal to a respective total number of pages of the plurality of the total number of pages” and claim 13 recites the limitation “limit an amount of translation of the piston relative to the housing to a respective total number of pages of the plurality of the total number of pages”, however, it is not clear how the markings and the amount of translation relate to the total number of pages of the plurality of the total number of pages.  It is also unclear what Applicant means by a respective total number of pages of the plurality of the total number of pages.
Claim 12 recites the limitation "the first distal end".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-9 is/ are rejected by virtue of their dependency on claim 1.
Claim(s) 11-12 is/ are rejected by virtue of their dependency on claim 10.
Claim(s) 14-15 is/ are rejected by virtue of their dependency on claim 13.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9-15 is/ are rejected under U.S.C. 103 as being unpatentable over Kanaya et al. (hereinafter Kanaya, US 6,247,803) in view of Uldry et al. (hereinafter Uldry, US 2015/ 0114997).  
For claims 1-2, 10, 13:  Kanaya discloses a system comprising: an imaging device including a fill port (Abstract, fig. 35, 27; col. 19, lines 1-19); and 
an adjustable print substance container 4000, figs. 35-36 including: 
a housing 4100;
an internal volume defined by the housing, and a print substance/ ink disposed in the internal volume (col 18, lines 35-40);
a piston disposed in the housing to translate relative to the housing, a stop coupled to the housing or the piston,  (see figs. 35-36, wherein, well-known syringe/ injector structure having piston and a stop surface which can be the surface on a flange of the piston or a flange of the housing is disclosed); 
markings/ scale disposed on an exterior surface the housing or the piston coupled/ related to the stop (either flange of the piston or the housing), (figs. 36; col. 3, lines 11-26; col 18, lines 35-40; col. 22, lines 1-7);
wherein the markings are corresponding to a quantity of consumed ink (col. 3, lines 11-26, 48-55; col. 18, lines 35-40) which would correspond to a plurality of a total (any) number of pages the imaging capable of printing, wherein the amount of translation, which corresponds to the markings, would be equal to a respective total (any) number of pages of the plurality of the total (any) number of pages;
a nozzle/ supply needle 4300 in fluidic communication with a volume defined by the housing, and to permit transfer of a volume of the print substance from the internal volume, that corresponds to the respective total (any) number of pages (amount of the print substance), via the fill port 2410, to the imaging device (ink-jet type recording apparatus, Abstract, figs. 35-36).
Kanaya is silent so as to having an adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing. 
Uldry discloses an adjustable stop/ volume selector 20 coupled to the other of the housing or the piston, fig. 1 the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing [0026-0027, 0190-0191, 0200, 0226-0227]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kanaya, so as to have the adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit the amount of translation of the piston relative to the housing, as taught by Uldry, in order to insure the delivery of a desired volume.

For claims 3-4: Uldry discloses that a housing includes a plurality of notches (teethed rail 31, [0227]), wherein the adjustable stop 20 further comprises an elongated member 32 including an interface on a distal end of the elongated member to couple to be disposed in a notch of the plurality of notches [0235], fig. 5.

For claim 9: Uldry discloses that stop 72, fig. 2 comprises a fixed projection extending from a particular location on the housing, wherein the stop is positioned relative to the adjustable stop to limit an amount of downward/ upward/ axial translation of the piston relative to the housing [0209].

For claim 11: Kanaya discloses that the nozzle further comprises an opening defined by the housing extending from the volume defined by the housing to an environment surrounding the adjustable print substance container, figs. 35-36.

For claim 12: Uldry discloses that stop 72 further comprising a fixed projection at a second distal end of the housing opposite the first distal end of the housing, fig. 2.

For claim 14: Kanaya and Uldry disclose the system of claim 13. 
Kanaya and Uldry are silent so as to the respective total number of pages has a volume that is less than a volume of print substance in the internal volume of the adjustable print substance container.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have a volume of the respective total number of pages that is less/ more than a volume of print substance in the internal volume of the adjustable print substance container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claim 15: Kanaya and Uldry disclose the system of claim 13. 
Kanaya discloses that the print substance is an ink which is consistent with Applicant’s specification [0014]. 
Kanaya and Uldry are silent so as to the print substance is a printing powder, wherein the printing powder includes toner, a three-dimensional printing powder, or combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have a printing powder, wherein the printing powder includes toner, a three-dimensional printing powder, or combinations thereof as the print substance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim(s) 1-2, 7-8 is/ are rejected under U.S.C. 103 as being unpatentable over Kanaya in view of Gilmont (US 3,815,785).  
For claims 1-2:  Kanaya discloses an adjustable print substance container 4000, figs. 35-36 including: 
a housing 4100;
a piston disposed in the housing to translate relative to the housing, a stop coupled to the housing or the piston,  (see figs. 35-36, wherein, well-known syringe/ injector structure having piston and a stop surface which can be the surface on a flange of the piston or a flange of the housing is disclosed); 
markings/ scale disposed on the housing or the piston coupled/ related to the stop (either flange of the piston or the housing), (figs. 36; col. 3, lines 11-26; col 18, lines 35-40; col. 22, lines 1-7);
wherein the markings are corresponding to a quantity of consumed ink (col. 3, lines 11-26, 48-55; col. 18, lines 35-40) which would correspond to a plurality of a total number of pages the imaging capable of printing, wherein the amount of translation, which corresponds to the markings, would be equal to a respective total number of pages of the plurality of the total number of pages.
Kanaya is silent so as to having an adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing. 
Gilmont discloses an adjustable stop 46 coupled to the other of the housing or the piston, fig. 2 the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing (col. 4, line 43 through col. 5, line 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kanaya, so as to have the adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit the amount of translation of the piston relative to the housing, as taught by Gilmont, in order to insure the delivery of a desired volume.

For claim 7:  Gilmont discloses that a piston 28 includes a threaded exterior surface 48, and wherein the adjustable stop 46 comprises a nut 52 to permit rotation and translation of the nut relative to the piston, fig. 2.

For claim 8:  Gilmont discloses that a piston 28 includes a threaded exterior surface 48, and wherein the adjustable stop 46 comprises a fastener 52 to couple to a thread of the threaded exterior surface, fig. 2.

Claim(s) 1-2, 5-6 is/ are rejected under U.S.C. 103 as being unpatentable over Kanaya in view of Klitmose et al. (hereinafter Klitmose,  US 6,796,970).  
For claims 1-2, 5-6:  Kanaya discloses an adjustable print substance container 4000, figs. 35-36 including: 
a housing 4100;
a piston disposed in the housing to translate relative to the housing, a stop coupled to the housing or the piston,  (see figs. 35-36, wherein, well-known syringe/ injector structure having piston and a stop surface which can be the surface on a flange of the piston or a flange of the housing is disclosed); 
markings/ scale disposed on the housing or the piston coupled/ related to the stop (either flange of the piston or the housing), (figs. 36; col. 3, lines 11-26; col 18, lines 35-40; col. 22, lines 1-7);
wherein the markings are corresponding to a quantity of consumed ink (col. 3, lines 11-26, 48-55; col. 18, lines 35-40) which would correspond to a plurality of a total number of pages the imaging capable of printing, wherein the amount of translation, which corresponds to the markings, would be equal to a respective total number of pages of the plurality of the total number of pages.
Kanaya is silent so as to having an adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing. 
Klitmose discloses an adjustable stop (structure of 18, 19, 9; lines 15-16 in fig. 1) coupled to a structure of a housing or a piston 24a, fig. 3 the adjustable stop being adjustable to selectively permit an amount of translation of the piston relative to the housing (at least see Abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kanaya, so as to have the adjustable stop that is coupled to the other of the housing or the piston, the adjustable stop being adjustable to selectively permit the amount of translation of the piston relative to the housing, as taught by Klitmose, in order to insure the delivery of a desired volume.

For claims 5 and 6: Klitmose discloses bracket (nut member 8) extending from the housing 24a, wherein the brackets include respective openings passing through the brackets, wherein an interior surface of the respective openings includes a threaded surface, fig. 3 in which a rotatable adjustable stop 9 rotates and moves along a portion of a length of the housing, fig. 3, (see at least Abstract).

Klitmose is silent so as to having number of the brackets.
Examiner takes official notice that having plurality of brackets is well known in the art. In addition the Examiner considers that substituting multiple brackets with the single bracket 8 as disclosed by Klitmose, would have been predictable to one having ordinary skill in the art at the time of effective filing because both of them are alternate types of the bracket/ threaded guide having an optimal width/ thickness/ distance between brackets necessary to optimally guide the stop screw in a direction of translation, thus, performing the same function if one is replaced with another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852